Title: Timothy Horsfield to the Provincial Commissioners, 29 November 1756
From: Horsfield, Timothy
To: Provincial Commissioners


Gentlemen
Bethm. Novr. 29. 56
I Received the Cash £21 4s. for the Account per Mr. Edmonds for which I Return my harty thanks. Would now Inform you that when the Indians returnd from the Treaty they came thro Bethlehem and One of them Named John Smaling Was taken Sick. We Lodgd him and Wife in a Shed Made of Boards &cr. having no Better place to put them. I Visited him and found he was Broke Out with the Small Pox, I then Went to one of Our Neighbours G. Clows and prevaild on him to take him and Wife into his House where he could Lay Near a fire and Desired Clows to provide him With Fire wood &cr. and one of the Brethren goes Every day to carrey him Such Necessary’s as is Needfull. Since he has been there another Indian and Wife Relations to Smaling are come to them with 2 Horses which makes Much trouble and Charge. Clows has been with me Makeing heavy Complaint and has Since Wrote me a Letter In German Which I here Inclose with an Inglish Translation. The Indians over the Watter Namly Nickodames, and Nathaniel’s Familey’s with Some others Amounts to 16 in Number and I hear More Intends to come and if They do I Dont Know What we Shall do with them, for the House Where they are is Small and they are now Much Crouded. I have Endavourd all I cou’d to perswaid these to Go to Easton Philadelphia or to the Proprietors Tract Near Bristoll. But Invain. They Answer No We Will Stay in Bethlehem. They have 4 Horses amongst them which makes Much trouble. I went over to Spoke with them and tould they could Not Expect the Goverment would pay for their Horses Keeping and urged them to Sell them, But I Much Question there doing it. In Short they Behave as if they thought the White People was now obligd to do Every thing for them they require, and Indeed it is too Much so. I do assure you, Gentlemen, I cannot Explain to you the trouble and Vexation the Brethren and My Self have with these Savage Wretches and if more Comes I dont Know what we Shall do.
I Shall be Exceedingly obliged to you and very thankfull if you could send some Discreet Person who understands to manage Indians, for I must own my Inability to reside here or At Some Other plase where you could provide for the Indians. I had almost forgot to Mention that a Boy and Guirl Children of the Indians that Fled from Gnadenhutten Broke out with the Small Pox Some time Since and are Near recovered. As very few of them has had it, and they was very much in fear of the Distemper, the Brethren Was obliged to Send a Man and [h]is Wife to a House ½ a Mile of[f] to take care of them. I hope Gentlemen you will take these things into consideration, and Grant us Such Advice and Releif as you, in your Wisdome think Best Which Will be thankfully Acknowledged by the Brethren and My self Who am Gentlemen your Most Obedient Humble Servant
T H
Messrs. Franklin Fox &cr.
